Title: Location of the Capital, [21 September] 1789
From: Madison, James
To: 


[21 September 1789]

   
   The seat of government bill was under consideration in the Committee of the Whole.


Mr. Madison Felt himself compelled to move for striking out that part of the bill, which provided, that the temporary residence of congress should continue at New-York; as he conceived it irreconcileable with the spirit of the constitution. If it was not from viewing it in this light, he should have given the bill no further opposition; and now he did not mean to enter on the merits of the main question.
From the constitution, it appeared, that the concurrence of the two houses of congress were sufficient to enable them to adjourn from one place to another; nay, the legal consent of the president was, in some degree, proscribed in the 7th sect. of art. 1. where it is declared, that every order, resolution, or vote, to which the concurrence of the senate and house of representatives may be necessary, (except on a question of adjournment) shall be presented to the president of the United States, and approved by him, before the same shall take effect. Any attempt, therefore, to adjourn by law, is a violation of that part of the constitution which gives the power, exclusively, to the two branches of the legislature. If gentlemen saw it in the same light, he flattered himself they would reject that part of [the] bill; and, however little they valued the reflection that this city was eccentrical, which had been so often urged, they would be guided by arguments, springing from a superior source.
He would proceed to state the reasons which induced him to be of this opinion: It is declared, in the constitution, that neither house, during the session of congress, shall, without the consent of the other, adjourn for more than three days, nor to any other place than that in which the two houses shall be sitting: From hence he inferred, that the two houses, by a concurrence, could adjourn for more than three days, and to any other place which they thought proper; by the other clause he had mentioned, the executive power is restrained from any interference with the legislative, on this subject; hence, he concluded, it would be dangerous to attempt to give to the president, a power the constitution expressly denied him. He did not suppose that the attempt to vest the executive with a power over the adjournment of the legislature would absolutely convey the power; but he conceived it wrong to make the experiment. He submitted it to those gentlemen who were attached to the success of the bill, how far an unconstitutional declaration may impede its passage through the other branch of the legislature.
It has been supposed, by some, that the seat of government may be at a place different from that where the congress sit; and, altho’ the former may be established by law, the legislature might remove elsewhere; he could not subscribe to this doctrine. What is the government of the United States for which a seat is to be provided? Will not the government necessarily comprehend the congress as a part? In arbitrary governments, the residence of the monarch may be stiled the seat of government, because he is, within himself the supreme, legislative, executive, and judicial power; the same may be said of the residence of a limited monarchy, where the efficiency of the executive operates, in a great degree, to the exclusion of the legislative authority; but in such a government as ours, according to the legal and common acceptation of the term, government must include the legislative power; so, the term administration, which, in other countries, is specially appropriated to the executive branch of government, is used here for both the executive and legislative branches: We, in official communications, say, legislative administration, or executive administration, according as the one or the other is employed in the exercise of its constitutional powers. He mentioned these circumstances to shew, that they ought not to look for the meaning of terms used in the laws and constitution of the United States, into the acceptation of them in other countries, whose situation and government were different from that of United America. If his reasoning was just, he should conclude, that the seat of government would be at that place where both the executive and legislative bodies were fixed; and this depended upon the vote of the two branches of the legislature. There was another clause favorable to this opinion; it was, that giving congress authority to exercise exclusive legislation, in all cases whatsoever, over such district as may, by cession of particular states, and the acceptance of congress, become the seat of the government of the United States; this was the only place where any thing respecting the seat of government was mentioned; and would any gentlemen contend that congress might have a seat of government over which they are empowered to exercise exclusive legislation, and yet reside at the distance of 2 or 300 miles from it? Such a construction would contradict the plain and evident meaning of the constitution, and, as such, was inadmissible.

He hoped these observations would be attended to; and did not doubt but, if seen in their true light, they would induce the house to reject that part of the bill which he moved to have struck out.
